DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  A more favorable outcome may occur if the appilcant amends as follows:
Independent claim  +  (claim 2 or 3)  +  claim 4
The examienr believes this is a technical design not found in at least the prior art of record, either alone or in combination.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosterveen et al. US 5,468,942 and further in view of MobileIron multi-user for Shared iOS devices (see IDS)
As per claim 1, Oosterveen et al. US 5,468,942 teaches a server (Figure 1 shows an identification device (Kiosk #15) is a server/computer that people use to log into and obtain a computer/scanner) comprising: 
a communication interface (Figure 1, identification device/Kiosk #15 allows for a user to input their identification card into card reader); and 
(9)   The dispensing device further comprises an identification device 15. The identification device is capable of determining the identity of a customer and subsequently clearing one of the scanning devices present in the rack for use by that customer.  (C2, L61-65)
(10)   In the example shown, the identification device is adapted to electronically and/or magnetically recognize a card-shaped pass to be presented by the customer, for instance the customer pass already known from practice. For that purpose, the identification device is provided with a card insertion slot 16 of an automatic identification device or card reader 17. In addition, it is possible, if desired, to arrange a keyboard 17' where the customer can enter a PIN code in the usual manner.  (C2, L67 to C3, L7)
a controller configured to:  
5receive, using the communication interface, a user identifier (See above, teaches the user inputting their card to identify themselves – Also note the inputting of a PIN below to further identify the user); 
(12)   The device described functions as follows. After the customer has inserted the customer pass into the slot 16 of the card reader 17 and, if applicable, has entered the PIN code, the card is read. The card reader is connected with a computer (not shown) in which the particulars of the customers who have a customer pass are stored.  (C3, L10-30)
assign an available mobile device, of a plurality of shared mobile devices, to the user identifier, (below passages teach the assignment of a particular scanner to the user); and 
(12)   The device described functions as follows. After the customer has inserted the customer pass into the slot 16 of the card reader 17 and, if applicable, has entered the PIN code, the card is read. The card reader is connected with a computer (not shown) in which the particulars of the customers who have a customer pass are stored. When no objections to the clearance of a hand scanner prove to exist, it is indicated on the display device which hand scanner the customer can take from the rack 2 (from the front side). The display device may also display further directions for the use of the hand scanner or other communications the store manager considers desirable. The hand scanner available to the customer in question can be identified, for instance by an indication of the section of the rack where the hand scanner is to be found and, for instance, the number of the accommodating cavity or the like. It is also possible to arrange for a further indication means in the form of a lamp 18' to switch on at or on the hand scanner in question, with or without an indication of the section and/or the number of the accommodating cavity. Only one lamp 18' is shown in FIG. 1 although there will be one for each scanner.   (C3, L10-30)
(14)   The hand scanners located in the rack are locked and can only be taken from the rack after being unlocked. Under the control of the computer, the hand scanner available to an identified customer is unlocked, for a predetermined period of time to enable the customer to take the hand scanner intended for him or her from the rack   (C4, L34-47)
(15)   Preferably, each scanner is provided with a unique identification code which can be detected, with or without contact, by detection means arranged in the rack. The computer then knows which hand scanner has been cleared and also knows the identity of the customer identified by means of the customer pass. At that instant, in the computer memory the identification code of a specific hand scanner is coupled with a specific customer.   (C4, L34-47)
But is silent on
the available mobile device storing respective information associated with the user identifier;
control, via the communication interface, an output device to provide an 10indication of an assignment of the available mobile device.  
The examiner interprets that Oosterveen teaches a passive device (scanner) that is not really configured with parameters for that one specific user (when they log in and assigned a particular device/scanner).  
At least MobileIron multi-user for Shared iOS devices (see IDS) teaches the assignment of a device to a user (after they log in) and the pushing of user-specific settings to the device.., email, VPN, Wi-Fi and other policies are applied in the background, Certficates are instralled to make email, VPN and Wi-Fi access easy for the user (See Pages 1-2):

    PNG
    media_image1.png
    286
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    679
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Oosterveen, such that the available mobile device storing respective information associated with the user identifier AND control, via the communication interface, an output device to provide an 10indication of an assignment of the available mobile device, to provide the ability to download user-specific information to the device as based on the each specific user when log in (so that each device is made unique to that user for their shift).



As per claims 4 and 14, the combo teaches claim 1/11, but is silent on wherein the controller is further configured to assign the available mobile device storing the respective information associated with the user 25identifier by: 
determining that, of the plurality of shared mobile devices, the available mobile device has a smallest difference between: the respective information associated with the user identifier stored at the available mobile device; and26WO 2019/045578PCT/PL2017/050041 information associated with the user identifier stored at a memory accessible to the controller.  
MobileIron multi-user for Shared iOS devices (see IDS) teaches a user logging into a device/tablet and the system determining which/what data (specific to that user) to download and personalize the device/tablet for that user.  Clearly there will be applications (ie. Microsoft Office perhaps) that will stay on the device/tablet and NOT need to be downloaded BUT the user’s specific Microsoft files/charts/spreadsheets/charts would need to be downloaded (MobileIron teaches downloading user specific data when logging in and then  USER–SPECIFIC apps, emails, setting and data-at-rest are removed after finishing work and signing out).  The next user would log in and their specific data would be downloaded.  	Hence MobileIron understands a “base” set of applications and data that literally always remain (ie. MS Office apps, etc.) and user-specific data that is downloaded when the device is assigned and uploaded/wiped when the user logs out.  This reads on the claim since a “difference” is known as to what stays/goes as based on the user’s “identity” when they log in/out and the information stored up at the controller (will determine what has/hasn’t changed – similar to Microsoft’s BRIEFCASE synchronization programm, etc..).
 See Klein US 2009/0172160 (from IDS) pertinent but not cited:
 	 [0025] Moreover, as indicated above, such user profiles may be stored on a centralized server computer system. This server-stored user profile may be stored on any device in a network to be accessible from any client computer device used by the user. Depending on the number of user profiles, some enterprises employ special servers in the network, referred to herein as "profile servers". In such cases a user profile may be downloaded or copied from the profile server to the client after successful user authentication. If the user modifies or adds data stored in the profile, these modifications and/or additions are performed on the client computer system, specifically on the user profile copy currently stored on the client computer system. When the user logs off, all data of the user profile may be copied back to the profile server. In a further embodiment, only the modified data of the user profile will be sent to the profile server to maintain the newest version of the user profile on the server. Thus, the next time a user may log in at a different client computer system and will find the same environment, and will be provided with the same personal links, connected network drives and folders as during the previous session when the user was working on a different client computing system.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the controller is further configured to assign the available mobile device storing the respective information associated with the user 25identifier by determining that, of the plurality of shared mobile devices, the available mobile device has a smallest difference between: the respective information associated with the user identifier stored at the available mobile device; and26WO 2019/045578PCT/PL2017/050041 information associated with the user identifier stored at a memory accessible to the controller, to provide the ability to select the device that will require the least amount of reconfiguration since there is a small/smallest difference identified.


As per claims 5 and 15, the combo teaches claim 1/11, wherein the controller is further configured to determine availability of the plurality of shared devices by one or more of: 
i. tracking current respective 5locations of the plurality of shared devices; 
ii. tracking current user identifier associations of the plurality of shared devices; 
iii. querying a radio frequency identification (RFID) scanner tracking the plurality of shared devices at a given location; and 
iv. querying one or more battery chargers at the given location.  
The examiner notes that Oosterveen understands which RF scanners are present in the rack and available to be distributed AND he also teaches assigning a specific scanner to a specific person, hence he understands a) the location of the shared devices as either being in the rack OR being used out in the store and b) he understands which scanner is assigned to which user, hence “i” and “ii” above are taught.
Below teaches that the system understands what devices are in the rack and which are out in the store being used.  When finished, the user replaces the scanner in the rack and the system understands that it can be used again (so the device locations are known (in rack OR in the store) and a user is assigned/associated to a device):
(16)   After the customer has selected the desired products and has registered the codes thereof in the memory of the hand scanner, the hand scanner can be placed in any free accommodating cavity from the other side (the rear side) of the rack.  (C3, L48-53)
	Further note that MobileIron also teaches understanding the location of the device (teaches that the device can be located below):
	
    PNG
    media_image3.png
    138
    670
    media_image3.png
    Greyscale



As per claims 6 and 16, the combo teaches claim 5/15, wherein the controller is further configured to assign the 10available mobile device based on the availability of the plurality of shared devices (Osterveen teaches assigning an available scanner from the rack to a user, hence his assigns the scanner based on the availability of the plurality of shared devices that are not in use and on the rack).
Further note that MobileIron also teaches understanding the location of the device (teaches that the device can be located below) – hence “location” can be interpreted as the device is NOT in the local area, therefore it is not available, etc.):
	
    PNG
    media_image3.png
    138
    670
    media_image3.png
    Greyscale



  

As per claims 7 and 17, the combo teaches claim 1/11, wherein the controller is in communication with a memory storing one or more of: 
i. a record of the respective information associated with the user identifier stored at the available mobile device; and
ii. device identifiers of the plurality of shared mobile devices, which were one or more of previously assigned, and most recently 15assigned, to the user identifier.  
(Oosterveen teaches that the assigned scanner is used to scan goods and then that data is downloaded so the user can pay for those goods – hence a record of the information is stored and associated with that user’s scanner, which reads on “i” above);
(16)   After the customer has selected the desired products and has registered the codes thereof in the memory of the hand scanner, the hand scanner can be placed in any free accommodating cavity from the other side (the rear side) of the rack. The re-placed hand scanner is subsequently locked again and the memory content is read out by the computer. Then a receipt is produced by a receipt printer 19, located in this example in at least one of the columns. For convenience, the receipt printer is depicted in FIG. 1 on the same side as the card insertion slot 16, but the slot 20 from which the printed receipt emerges is located on the side of the actual sales area. On the receipt the amount to be paid is printed. It is also possible for a code to be printed thereon, on the basis of which, upon presentation of the receipt at a checkout, it is determined whether a spot check should take place.  (C3, L53-63) 


As per claims 8 and 18, the combo teaches claim 1/11, wherein the controller is further configured to, in response to assigning the available mobile device to the user identifier: control, using the communication interface, an indicator device at a location of the available mobile device, to provide a notification (The examiner interprets that this phrase means that an indicator (such as a light) will be turned on in the storage rack to indicate exactly which mobile/scanner the user has been assigned to):
When no objections to the clearance of a hand scanner prove to exist, it is indicated on the display device which hand scanner the customer can take from the rack 2 (from the front side). The display device may also display further directions for the use of the hand scanner or other communications the store manager considers desirable. The hand scanner available to the customer in question can be identified, for instance by an indication of the section of the rack where the hand scanner is to be found and, for instance, the number of the accommodating cavity or the like. It is also possible to arrange for a further indication means in the form of a lamp 18' to switch on at or on the hand scanner in question, with or without an indication of the section and/or the number of the accommodating cavity. Only one lamp 18' is shown in FIG. 1 although there will be one for each scanner.  (C3, L16-30)



As per claims 9 and 19, the combo teaches 20claim 1/11, wherein the indication provided by the output device includes a location of the available mobile device (Oosterveen, as discussed above, understands the location of a device at least as either being in the rack OR out in the store being used by a customer.  He also teaches using a light to indicate where in the storage rack the scanner is located and also giving directions to the scanner’s location).  
NOTE that the claim does not state the location is tracked in real-time nor if it can be a “in rack” or “out in store” type of location determination.   Further amending would be required.



As per claims 10 and 20, the combo teaches claim 1/11, but is silent on wherein the controller is further configured to: 
transmit, using the communication interface, to the available mobile device, data representing a difference between: 
the respective information associated with the user 25identifier stored at the available mobile device; and 
information associated with the user identifier stored at a memory accessible to the controller.  
MobileIron teaches a user logging into a device/tablet and the system determining which/what data (specific to that user) to download and personalize the device/tablet for that user.  Clearly there will be applications (ie. Microsoft Office perhaps) that will stay on the device/tablet and NOT need to be downloaded BUT the user’s specific Microsoft files/charts/spreadsheets/charts would need to be downloaded (MobileIron teaches downloading user specific data when logging in and then  USER–SPECIFIC apps, emails, setting and data-at-rest are removed after finishing work and signing out).  The next user would log in and their specific data would be downloaded.  	Hence MobileIron understands a “base” set of applications and data that literally always remain (ie. MS Office apps, etc.) and user-specific data that is downloaded when the device is assigned and uploaded/wiped when the user logs out.  This reads on the claim since a “difference” is known as to what stays/goes as based on the user’s “identity” when they log in/out and the information stored up at the controller (will determine what has/hasn’t changed – similar to Microsoft’s BRIEFCASE synchronization programm, etc..).
 See Klein US 2009/0172160 (from IDS) pertinent but not cited:
  [0025] Moreover, as indicated above, such user profiles may be stored on a centralized server computer system. This server-stored user profile may be stored on any device in a network to be accessible from any client computer device used by the user. Depending on the number of user profiles, some enterprises employ special servers in the network, referred to herein as "profile servers". In such cases a user profile may be downloaded or copied from the profile server to the client after successful user authentication. If the user modifies or adds data stored in the profile, these modifications and/or additions are performed on the client computer system, specifically on the user profile copy currently stored on the client computer system. When the user logs off, all data of the user profile may be copied back to the profile server. In a further embodiment, only the modified data of the user profile will be sent to the profile server to maintain the newest version of the user profile on the server. Thus, the next time a user may log in at a different client computer system and will find the same environment, and will be provided with the same personal links, connected network drives and folders as during the previous session when the user was working on a different client computing system.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the controller is further configured to transmit, using the communication interface, to the available mobile device, data representing a difference between the respective information associated with the user 25identifier stored at the available mobile device; and information associated with the user identifier stored at a memory accessible to the controller, to provide the abiilty to determine what data is required for a specific user and only transmit that data to reconfigure the mobile device to be specific to that user’s needs.



As per claim 11, the rejection of claim 1 rejection claim 11 in its entirety and the examiner notes that claim 11’s method uses a “controller” which can be found in Oosterveen’s Figure 1 which shows an identification device (Kiosk #15) is a server/computer/controller that people use to log into and obtain a computer/scanner.       



Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosterveen et al. US 5,468,942/MobileIron multi-user for Shared iOS devices and further in view of { Klein et al. US 2011/0086611  or Dutta et al. US 2020/0164886}
As per claims 2 and 12, the combo teaches claim 1/11, but is silent on wherein the controller is further configured to assign the available mobile device storing the respective information associated with the user identifier by: 
determining a subset of the plurality of shared mobile devices, which were one or more of previously assigned, and most recently assigned, to the user identifier; and  15selecting the available mobile device from the subset.  
The examiner puts forth Klein or Dutta:
	i.  Klein et al. US 2011/0086611 (from IDS – note there are TWO Klein references) teaches users having rented/leased a phone (or phones) previously (figures 9 and 10a-10c) and then having the option to select/re-lease a new one whereupon they are provide with an “evaluation tool” that provides myriad ways in which to evaluate the available phones – hence the list would include all phones the user has previously leased as well as other phones that are currently available – thusly the user will see a history of any/all phones used or available because they’re in that service provider’s pool of leasable phones.  
	Klein teaches “rankings of rented devices” where the user can see which ones they have rented before (and if listed in chronological order, would inherently provide previously assigned and most recently assigned, which reads on the claim)
 [0117] Example rendition 1030 prompts a lessee to select a specific device if a selection to renew a new mobile device is conveyed through a rendered prompt. A list of devices 1032 available for lease from a telecommunications carrier that administers a lease program is rendered. It should be noted that list 1032 can include all or substantially all devices available to lessee. Listed devices can be determined based at least in part on current lessee rating (see, e.g., FIG. 3). Selection of a specific device, through a gesture, can pre-select the device ("DEV_K+3"; pre-selection illustrated in boldface) and offer details about features of the device (e.g., radio technology capabilities) or services available to the device; such information retrieved through actuation of predetermined indicia such as a soft-button labeled "More." In rendition 1030, an information icon 1036 can be available to supply evaluation tools and information related to devices available for list. For instance, actuation of information icon 1036, e.g., via a touch gesture, can render an evaluation environment (not shown) that can display rankings of rented devices, battery lifetime, identification of comparable devices from competing telecommunications carriers, etc. Data supplied through actuation of information icon 1036 can be downloaded (e.g., requested and received) from a serving network, via leasing client component 625 through communication platform 604. 
	Furthermore, note that Klein’s passage (underlined above) uses the term “etc.” which implies “other parameters” can be included by one skilled in the art.   To track devices a user has previously used and most recently used is a mere database query that is easily set up by one skilled in database technology.
ii.  Dutta et al. US 2020/0164886 teaches keeping track of User Information regarding a person previously using/renting a “device” (ie. rental car) whereupon they keep track of a user’s experience for each vehicle they rented, hence they understand in chronological order “previously assigned” and “most recently assigned” devices/cars, whereupon they would select the best one from that grouping when the user wishes to rent a device/car – the parallels between Dutta’s rental car and the applicant’s mobile device are seen as a) the device is mobile, b) the user is allowed access after registering for the device/car, c) it is a short term lease/assignment and d) the device/car is returned after use:
 [0034] User information may include a list of vehicle identifiers associated with the vehicles that the user has driven, a list of vehicles that the user has been a passenger, e.g., as part of a ride-sharing service, and/or a list of company identifiers associated with the rental car companies where the user is a member or has previously rented a vehicle. The user information may include the contract parameters including the options, price and/or insurance coverage that the user purchases when renting the vehicle. The user information may include a user experience rating of each vehicle rented, a credit history, a user profile or other user information, such as user preferences for devices or types of vehicles when renting the vehicle, a timeliness of meeting a ride-sharing vehicle. Other user information may include usage rate of a vehicle and/or driving or accident history.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the controller is further configured to assign the available mobile device storing the respective information associated with the user identifier by determining a subset of the plurality of shared mobile devices, which were one or more of previously assigned, and most recently assigned, to the user identifier; and 15selecting the available mobile device from the subset, to provide the ability to offer/select a particular mobile device as based on which one(s) were previously and most recently assigned to the user (ie. user rating would provide for a “preferred device” to be selected).


As per claims 3 and 13, the combo teaches claim 1/11, but is silent on wherein the controller is further configured to assign the available mobile device storing the respective information associated with the user identifier by: 
determining a group of user identifiers that includes the user identifier; determining a subset of the plurality of shared mobile devices that are one or more of:  20associated with the user identifiers of the group, previously assigned to the user identifiers of the group, and most recently assigned to the user identifiers of the group; and 
selecting the available mobile device from the subset.  
The examiner again turns to Dutta or Klein who teach the limitations above:
i.  Klein understands which phones have been rented by users and can look across them as a group as bsed on the user reviews.   Klein also has the ability to offer new phones to the user when their lease ends (figures 9 and 10a-10c) whereupon the user can select from the offered phone(s) that are available.
ii.  Dutta teaches gathering data regarding a driver’s experience with a rental car whereupon that experience data is grouped into an overall review of each car.  Thusly, one skilled see there is/are reviews for a specific car/device which can be seen as a group and then offered to the user if they are part of that group (ie. have used the car before).    A user (or the rental car company) can then offer up which device/car they wish to use when they need to lease another car (ie. get another mobile device as per the applicant’s design).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the controller is further configured to assign the available mobile device storing the respective information associated with the user identifier by determining a group of user identifiers that includes the user identifier; determining a subset of the plurality of shared mobile devices that are one or more of:  20associated with the user identifiers of the group, previously assigned to the user identifiers of the group, and most recently assigned to the user identifiers of the group; and selecting the available mobile device from the subset, to provide the ability to determine a grouping the user belongs to and select a mobile device based on the user’s grouping.


Allowable Subject Matter
A more favorable outcome may occur if the appilcant amends as follows:
Independent claim  +  (claim 2 or 3)  +  claim 4
The examienr believes this is a technical design not found in at least the prior art of record, either alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5637846  Method and apparatus for electronic payment by a client in a self-service store
 	US 20110306882  SYSTEM AND METHOD FOR PAIRING A WIRELESS DEVICE WITH A SYSTEM THROUGH A CHARGE CRADLE
 	US 20050051620  Personal data card processing system
US 7620475  Dispensing device of portable terminals for acquiring product data in a shopping centre, integrated system for dispensing said portable terminals, and integrated system for selling products through the use of portable terminals


US 7063263  Consumer interactive shopping system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414